Case 4:18-cv-00247-ALM Document 176 Filed 06/08/20 Page 1 of 12 PageID #: 4044



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  JASON LEE VAN DYKE                                   §
      Plaintiff                                        §
                                                       §
  v.                                                   §      Case No. 4:18cv247
                                                       §
  THOMAS CHRISTOPHER RETZLAFF                          §
  a/k/a Dean Anderson d/b/a BV Files, Via              §
  View Files L.L.C., and ViaView Files                 §
        Defendant                                      §


         PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION TO QUASH

       Movant, Jason Lee Van Dyke, asks this Court to enter an order denying the motion of

  Paul Johnson (“Movan”) to quash his subpoena for production of documents (ECF 173). In

  support of said opposition, Plaintiff states as follows:

                                              I.    FACTS

 1.    For the purpose of this response only, Plaintiff stipulates to the facts set forth in section

       one of Movant’s motion entitled “Introduction and Subpoena for Criminal District

       Attorney of Denton County Paul Johnson.”

                                        II.        ARGUMENT

A.     Movant Has Not Claimed Privilege In Accordance With The Rules

 2.    Movant correctly states that this Court has the authority to quash or modify a subpoena

       pursuant to Fed. R. Civ. P. 45(d)(3)(A) and that this court has the authority to quash a

       subpoena or grant a protective order. However, Movant has insufficiently stated a claim

       of privilege under Rule 45(e)(2).

 3.    The first requirement of a person resisting a subpoena on the basis of privilege is for the

       claim of privilege to be expressly asserted. Fed. R. Civ. P. 45(e)(2)(A)(i). Movant has
Case 4:18-cv-00247-ALM Document 176 Filed 06/08/20 Page 2 of 12 PageID #: 4045



      complied with this provision of the rules by expressly asserting a law enforcement

      privilege in his motion to quash. However, Fed. R. Civ. P. 45(e)(2)(A)(ii) requires the

      person resisting discovery to “describe the nature of the withheld documents,

      communications, or tangible things in a manner that, without revealing information itself

      privilege or protected, will enable the parties to assess the claim.” A person claiming a

      privilege or protection who fails to provide adequate information about the privilege or

      protection claim to the party seeking the information is subject to an order to show cause

      why the person should not be held in contempt under subdivision (e). See Fed. R. Civ. P.

      45, Notes of Advisory Committee on Rules – 1991 Amendment (concerning prior Fed.

      R. Civ. P. 45(d)(2), now Fed. R. Civ. P. 45(e)(2)).

 4.   By failing to properly identify and describe documents potentially responsive to

      Plaintiff’s subpoena in accordance with Rule 45(e)(2)(A)(ii), this Court should find that

      Movant has waived privilege with respect to such documents, deny Movant’s motion to

      quash, and order production of the documents forthwith.

B.    Movant Has Not Demonstrated That The Law Enforcement Privilege Applies.

 5.    The Supreme Court first recognized a qualified privilege for certain information

      related to law enforcement activities in Roviaro v. United States. 353 U.S. 53, 59 (1957).

      In that case, the Supreme Court explained the qualified privilege of the government to

      withhold the identities of its confidential informants. Id. Such a privilege "further[s] and

      protect[s] the public interest in effective law enforcement," encouraging citizens to

      communicate their knowledge of crimes by preserving their anonymity. Id. The Court

      also noted that "[t]he scope of the privilege is limited by its underlying purpose. Thus,

      where the disclosure of the contents of a communication will not tend to reveal the
Case 4:18-cv-00247-ALM Document 176 Filed 06/08/20 Page 3 of 12 PageID #: 4046



      identity of an informer, the contents are not privileged." Id. at 60.

 6.   Since that time, federal appellate courts have recognized the law enforcement privilege

      in other circumstances. For example, In United States v. Cintolo, the FBI had lawfully

      monitored conversations between the defendant and various associates with hidden

      microphones. 818 F.2d 980, 983-84 (1st Cir. 1987). The district court refused to allow

      the defense to question witnesses "concerning the precise location of the electronic

      surveillance devices" on the ground that such questioning would "jeopardize future

      criminal investigations." Id. at 1002. In upholding the district court's decision, the First

      Circuit noted that other circuits had found that the privilege could cover "sensitive

      investigative techniques” and recognized as qualified privilege for the "disclosure of

      confidential government surveillance information." Id.

 7.   Other circuits have taken a more expansive approach. The D.C. Circuit has explained

      that the privilege for investigatory materials is "rooted in common sense as well as

      common law," noting that "law enforcement operations cannot be effective if conducted

      in full public view" and that the public has an interest in "minimizing disclosure of

      documents that would tend to reveal law enforcement investigative techniques or

      sources." Black v. Sheraton Corp. of Am., 564 F.2d 531, 542, 545 (D.C.Cir.1977).

      Similarly, in In re Department of Investigation of the City of New York, the Second

      Circuit explained:

              [T]he law enforcement privilege . . . has been recognized in the absence of a
              statutory foundation, and . . . is largely incorporated into the various state and
              federal freedom of information acts. The purpose of this privilege is to prevent
              disclosure of law enforcement techniques and procedures, to preserve the
              confidentiality of sources, to protect witness and law enforcement personnel, to
              safeguard the privacy of individuals involved in an investigation, and otherwise
              to prevent interference with an investigation. 856 F.2d 481, 483 - 84 (2d Cir.
              1988),
Case 4:18-cv-00247-ALM Document 176 Filed 06/08/20 Page 4 of 12 PageID #: 4047




 8.    When assessing a claim of law enforcement privilege, a district court must first

       determine if the law enforcement privilege applies to the documents at issue. While the

       question of initial burdens has not directly been addressed by the Fifth Circuit, other

       federal appellate courts have adopted the holding of the D.C. Circuit that the party

       asserting the law enforcement privilege bears the burden of showing that the privilege

       applies to the documents in question. Dinler v. City of New York, 607 F.3d 923, 944 (2d

       Cir. 2010) citing In re Sealed Case, 856 F. 2d 268, 271-72 (D.C. Cir. 1988).

 9.    To meet its burden, the party asserting the law enforcement privilege must show that

       the documents contain information that the law enforcement privilege is intended to

       protect. Id. Such protected information includes information pertaining to “law

       enforcement techniques and procedures,” information that would undermine “the

       confidentiality of sources,” information that would endanger “witness and law

       enforcement personnel [or] the privacy of individuals involved in an investigation,” and

       information that would “otherwise ... interfere[ ] with an investigation.” Id. This is

       essentially the same standard cited by the Fifth Circuit for law enforcement investigative

       files. In re U.S. Dep't of Homeland Sec., 459 F.3d 565, 568-69 (5th Cir. 2006) See also

       Brown v. Thompson, 430 F.2d 1214 (5th Cir. 1970); Swanner v. United States, 406 F.2d

       716 (5th Cir. 1969); Coughlin v. Lee, 946 F.2d 1152 (5th Cir. 1991).

 10.   When a law enforcement privilege is asserted, the Fifth Circuit has has adopted the

       Frankenhauser factors in instructing a court to determine whether a party’s interest in

       disclosure of privileged information is outweighed by the public interest in non-

       disclosure. In re U.S. Dep't of Homeland Sec., 459 F.3d at 570.
Case 4:18-cv-00247-ALM Document 176 Filed 06/08/20 Page 5 of 12 PageID #: 4048



C.     The Frankenhauser Case

 11.   Frankenhauser was a civil rights action brought by parties seeking damages for the

       death of a relative at the hands of Philadelphia police officers. Id. at 339 – 340. At issue

       in the case was whether the plaintiff’s were entitled to discovery of the following

       information: (1) reports of the analysis of physical evidence made by the police

       department; (2) the results of polygraph examinations conducted by the police; (3)

       statements, signed or unsigned, from police or civilian witnesses to the killing; (4) police

       investigation reports related to the killing; (5) police reports of previous incidents

       involving the deceased; and (6) communications among members of the police

       department and other law enforcement personnel. Id. at 341. The court held, as a

       preliminary matter, that the polygraph reports were not discoverable because it was

       protected under the attorney-client privilege and work product doctrine. Id. at 341 – 342.

       The court’s analysis then turned to the rest of the requested discovery.

 12.   Although it cited the balancing test ultimately utilized by the Fifth Circuit and others,

       the Frankenhouser court ultimately allowed discovery of most materials requested by

       the plaintiffs. In so holding, the court noted it did “not perceive any impact of the

       disclosure of factual statements surrounding an investigation of a shooting upon the

       persons who gave them” and that disclosure would “not reveal any details of police self-

       evaluation, because we will limit disclosure to factual data, as opposed to evaluative

       summaries and recommendations.” Id. at 344 – 345. In permitting the discovery, the

       court found that plaintiff’s need for the police evaluation files was “manifest” and noted

       that, under the Federal Rules of Criminal Procedure, the plaintiffs might be entitled to

       such information anyway. Id. In fact, the only material for which the court insisted on an
Case 4:18-cv-00247-ALM Document 176 Filed 06/08/20 Page 6 of 12 PageID #: 4049



       inspection in camera were copies of previous police reports concerning the deceased

       and communications among members of the department and other law enforcement

       personnel. Id. at 346. The other documents, including witness statements (much like the

       communications requested by Plaintiff in this cases), were ordered produced. Id.

 D.    The Frankenhauser Factors

 13.   The first two Frankenhauser factors for a court to consider relate to the identities of

       witnesses. Id. at 344. These factors are: (1) the extent to which disclosure will thwart

       governmental processes by discouraging citizens from giving the government

       information; and (2) the impact upon persons who have given information of having

       their identities disclosed. Id. Plaintiff’s subpoena requests communications between

       Movant and Defendant (as well as his aliases and alleged aliases), persons purporting to

       represent Defendant, Isaac Lee Marquardt, and Deborah Armintor. There is no risk of

       the identities of any witnesses being disclosed; Plaintiff has requested communications

       from certain very specific individuals whose identities are already known to him. As

       Defendant and his associates have clearly manifest their intent to continue abusing the

       legal and judicial process to stalk and harass Plaintiff from now until the end of time,

       there is no realistic likelihood that the mere disclosure of these communications will

       discourage them, or anyone else, from doing so.

 14.   The third Frankenhauser factor is the degree to which governmental self-evaluation

       and consequent program improvement will be chilled by disclosure. Id. In this case,

       there is no such risk. Plaintiff has only requested communications made by certain

       identifiable third parties to the Denton County District Attorney, copies of certain legal

       process obtained by that office, and affidavits in support of such process. The discovery
Case 4:18-cv-00247-ALM Document 176 Filed 06/08/20 Page 7 of 12 PageID #: 4050



       requested does not implicate such programs and there is no allegation by Movant that

       disclosure would implicate such programs.

 15.   The fourth of the Frankenhauser factors is whether the information sought is factual

       date or evaluative summary. Id. Just as the plaintiffs in the Frankenhauser case itself

       requested, and were ultimately provided, “statements, signed or unsigned, from police or

       civilian witnesses to the killing”, Plaintiff is requesting nothing more than allegedly

       factual data received by the Denton County District Attorney from certain third parties,

       copies of certain legal process, and affidavits made in support of such legal process.

       Plaintiff has not requested any evaluative material from Movant.

 16.   The fifth and sixth of the Frankenhauser factors are (5) whether the party seeking

       discovery is an actual or potential defendant in any criminal proceeding either pending

       or reasonably likely to follow from the incident in question; and (6) whether the police

       investigation has been completed. Id. With respect to this factor, there is no question that

       Plaintiff has a writ of habeas corpus pending before the Second Court of Appeals in Fort

       Worth. Movant is also correct with respect to the statute of limitations concerning

       certain investigations. However, when considering the length of time between his

       wrongful arrest for obstruction or retaliation together with the fact that he received a no-

       bill on a harassment charge arising from the same set of circumstances, no further

       prosecution of Plaintiff is reasonably likely. Movant has not attached any evidence to its

       motion, in the form of an affidavit or otherwise, indicating that there has been any

       investigative activity with respect to Plaintiff since January of 2019. In fact, with respect

       to the search warrant for Plaintiff’s computer, Plaintiff is in possession of information

       indicating that the computer was returned to the Oak Point Department of Public Safety
Case 4:18-cv-00247-ALM Document 176 Filed 06/08/20 Page 8 of 12 PageID #: 4051



       from Movant’s office on February 12, 2019. A copy of this document is attached as

       Exhibit “1”.

 17.   The seventh Frankenhauser factor is whether any interdepartmental disciplinary

       proceedings have arisen or may arise from the investigation. Id. It should be obvious

       that Plaintiff is not privy to any such proceedings which may have occurred, or which

       may yet occur, within office of the Denton County District Attorney related to his cases.

       Movant has failed to mention any.

 18.   The eighth, ninth, and tenth Frankenhouser factors are (8) whether plaintiff’s suit is

       non-frivolous and brought in good faith; (9) whether the information sought is available

       through other discovery or other discovery or from other sources; and (10) the

       importance of the information sought to Plaintiff’s case. Id. The crux of Plaintiff’s

       malicious prosecution claim against Defendant is certainly his wrongful arrest for

       obstruction and retaliation at the insistence of Defendant. Specifically, either Defendant

       or another person acting upon his instructions or under his control, submitted forged e-

       mail communications alleged to have been sent on December 12, 2018 to the Oak Point

       Department of Public Safety.

 19.   Plaintiff has learned that the most likely person responsible for sending these

       communications is Isaac Marquardt, and his theory is based upon the fact that (a)

       Plaintiff has discovered an e-mail to Defendant from Mr. Marquardt – also sent on

       December 12, 2018 – offering Defendant damaging information on Plaintiff; (b) Mr.

       Marquardt’s access to Plaintiff’s home and office, including his computers, at the time

       the e-mails were sent; (c) the computer expertise of both Defendant and Mr. Marquardt;

       (d) the recent revelation that Mr. Marquardt taped certain conversations between him
Case 4:18-cv-00247-ALM Document 176 Filed 06/08/20 Page 9 of 12 PageID #: 4052



       and Plaintiff without Plaintiff’s knowledge or consent (this information was obtained in

       response to a defense subpoena to the Oak Point Department of Public Safety); (e) Mr.

       Marquardt’s decision to hide or flee the jurisdiction of Denton County following

       Plaintiff’s release from jail together with his avoidance of subpoenas both from the

       Denton County District Attorney and Plaintiff; (f) Mr. Marquardt’s subsequent

       invocation of his Fifth Amendment privilege with respect to his past communications

       with Defendant; and (g) Defendant’s own invocation of his Fifth Amendment privilege

       with respect to both his communications to Mr. Marquardt and the Denton County

       District Attorney.

 20.   As both Defendant and Mr. Marquardt have invoked their Fifth Amendment privilege

       with respect to the discovery requested, together with the fact that Mr. Marquardt is

       transient, Plaintiff’s only realistic hope of obtaining the information necessary for him to

       successfully prosecute his malicious prosecution claim against Defendant is to obtain

       copies these communications from the recipients rather than the senders. It was to this

       end that Plaintiff requested subpoenas for both the Denton County District Attorney and

       the Oak Point Police Department.

 21.   To prove his case for malicious prosecution, Plaintiff must show that (a) a criminal

       prosecution was commenced against him; (b) Defendant initiated or procured the

       prosecution; (c) the prosecution was terminated in Plaintiff’s favor; (d) Plaintiff was

       innocent of the charge; (e) Defendant did not have probable cause to initiate or procure

       the prosecution; (f) Defendant acted with malice; and (g) Plaintiff suffered damages.

       Kroger Tex. L.P. v. Suberu, 216 S.W.3d 788, 792 (Tex. 2006). The discovery requested

       of the Denton County District Attorney is essential to demonstrate the extent of
Case 4:18-cv-00247-ALM Document 176 Filed 06/08/20 Page 10 of 12 PageID #: 4053



        Defendant’s role in initiating and procuring the prosecution against him. Plaintiff also

        expects the communications obtained to demonstrate the extent to which Defendant

        acted with malice against Plaintiff, and possibly, indicia that Defendant knew that the

        charge itself was false.

 E.     There Is A Strong Public Policy Argument Favoring Release of Warrant
        Information

  22.   One of Plaintiff’s requests with respect to the subpoena is “any and all warrants relating

        or pertaining to [Plaintiff] between September 1, 2018 and the date of this subpoena,

        together with any affidavits or materials submitted in support of such warrants. The

        scope of this request includes, but is not limited to, materials relating to warrants that

        were subsequently rescinded or recalled.”

  23.   The specific genesis of this request comes from the documents attached hereto as

        Exhibit “2”, which was obtained by Plaintiff in response to a Texas Public Information

        Act request to the Oak Point Department of Public Safety, which indicate the issuance of

        a prior warrant that was subsequently rescinded by the issuing Court. Plaintiff desires

        discovery of the warrant and the affidavit submitted in support of that warrant on the

        basis that it may bolster his assertion that Defendant knew the information he provided

        was false, as well as the fact that he was innocent of the charge.

  24.   Both an arrest and a search warrant carry heavy Fourth Amendment implications with

        them. When a peace officer makes sworn assertions to a magistrate for the purpose of

        searching private property or making a custodial arrest, there is a strong public policy

        argument favoring full disclosure of such proceedings. Although this warrant was not

        executed, there is a strong presumption in favor of such records being made available.

        See Tex. CCP Art. 15.26. The same is true of search warrants. Tex. CCP Art. 18.01(b).
Case 4:18-cv-00247-ALM Document 176 Filed 06/08/20 Page 11 of 12 PageID #: 4054



       Movant has attached many of these warrants, and the supporting affidavits, to its motion

       and he has not demonstrated why there is a public interest in non-disclosure of a warrant

       that is unexecuted due to it being recalled by the issuing magistrate.

 F.    In Camera Inspection

 26.   If this Court is disinclined to deny Movant’s motion to quash outright, Plaintiff joins

       Movant’s request that this Court conduct an in-camera inspection of the requested

       information to determine which documents are subject to release and requests that this

       Honorable Court issue all appropriate orders necessary to effect in-camera inspection.

 H.    Conclusion

 27.   Movant’s motion to quash should be denied because, aside from assertions concerning

       investigations that are allegedly ongoing, it has provided this Court with no information

       concerning the documents it has alleged to be privileged and has failed to describe

       responsive documents as required by FRCP 45(e)(2)(A)(ii) in a manner that permits

       either the parties or this court to assess its claim of privilege. He has made no showing

       that disclosure of the documents requested will jeopardize an ongoing investigation,

       reveal investigative or law enforcement techniques, or reveal sources not already

       known to Plaintiff. Without considering any of the other Frankenhauser factors, he has

       simply alleged that the documents should not be disclosed because his office considers

       the matter to be open and the investigation to be ongoing. He has even alleged that the

       subpoena to his office will reveal work product and discussions of trial strategy when,

       on its face, Plaintiff’s subpoena to Movant requests only communications between his

       office and certain parties and witnesses. The motion to quash should be denied, or at

       the very least, an in-camera inspection of all requested documents should be ordered
Case 4:18-cv-00247-ALM Document 176 Filed 06/08/20 Page 12 of 12 PageID #: 4055



                                          III. PRAYER

  28.    Movant prays that this Court enter an order denying the motion of Paul Johnson to

        quash the subpoena issued in this cause (ECF 173).

                                                     Respectfully submitted,

                                                     /s/ Jason Lee Van Dyke
                                                     Jason L. Van Dyke
                                                     PO Box 2618
                                                     Decatur, TX 76234
                                                     P – (940) 305-9242
                                                     Email: jasonleevandyke@protonmail.com


                                 CERTIFICATE OF SERVICE

  I certify that a true and correct copy of the foregoing was electronically filed on the CM/ECF
  System, which will automatically serve a Notice of Electronic Filing on Jeffrey Dorrell,
  Attorney for Defendant, and Anthony Paul, Attorney for Movant.

                                                     /s/ Jason Lee Van Dyke
                                                     JASON LEE VAN DYKE
